Citation Nr: 9927233	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-47 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for arthritis of the 
feet.

6.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above issues.

In April 1997, the Board remanded this case, in part, for 
additional evidentiary development.  As discussed in more 
detail in the REMAND herein, the RO did not substantially 
comply with the Board's Remand instructions, and further 
development is therefore needed prior to appellate 
disposition of these claims.


FINDING OF FACT

The veteran's claims for service connection for arthritis of 
the cervical spine, lumbosacral spine, hips, shoulders, feet, 
and hands are plausible, but the RO has not obtained 
sufficient evidence for correct disposition of these claims.


CONCLUSION OF LAW

The veteran has presented well-grounded claims for service 
connection for arthritis of the cervical spine, lumbosacral 
spine, hips, shoulders, feet, and hands, and VA has not 
satisfied its duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran has stated that he had multiple joint pain during 
service, as well as in the years following service, until 
rheumatoid arthritis was diagnosed in 1993.  His service 
medical records show complaints of pain in the left shoulder, 
back, hips, neck, and hands.  It was noted during service 
that he had a history of arthritis.  During his retirement 
examination in 1981, the veteran reported a history of 
swollen and painful joints secondary to arthritis and low 
back pain. 
The medical evidence shows current diagnoses of and treatment 
for rheumatoid arthritis affecting several joints, including 
the extremities, as well as degenerative arthritis of the 
hips, lumbosacral spine, and cervical spine.  The VA examiner 
in 1998 indicated that this was a "systemic and 
progressive" arthritic process.  The veteran is service-
connected for arthritis of the knees, which was definitively 
diagnosed within the year after the veteran's separation from 
service.  He maintains that the same arthritis is now 
manifested throughout his body. 

The veteran's claims must be said to be plausible because (a) 
he was treated for complaints of joint pain during his period 
of military service, and it was noted that he had a "history 
of arthritis," (b) he reported a history of swollen and 
painful joints due to arthritis upon his retirement from 
service, (c) arthritis of the knees was diagnosed within the 
year after service, and (d) the veteran now has a systemic 
and progressive arthritic process.  Assuming the credibility 
of this evidence, this claim is at least plausible.

The veteran having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).  The Board concludes 
that VA has not satisfied its duty to assist the veteran in 
the development of these claims.  The record does not contain 
sufficient evidence to decide his claims fairly.  As 
discussed more fully below, the RO did not comply with the 
Board's Remand instructions as to obtaining medical opinions 
regarding the etiology of the veteran's arthritis.  
Accordingly, further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107(a), and these claims are REMANDED for the 
development discussed below. 


ORDER

The veteran's claim for service connection for arthritis of 
the cervical spine, lumbosacral spine, hips, shoulders, feet, 
and hands are well grounded, and, to that extent, the appeal 
is granted.
REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.  In April 1997, the 
Board remanded this case, in part, for additional evidentiary 
development.  Unfortunately, the RO did not substantially 
comply with the directives of the Board's remand.  See Talley 
v. Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's 1997 Remand instructed the RO to afford the 
veteran appropriate VA examinations to obtain opinions as to 
the etiology and date of onset of all claimed disabilities, 
if, and only if, the evidence obtained upon remand showed 
continuity of symptomatology for any of the claimed 
conditions after the veteran's discharge from active service.  
Despite the fact that the additional evidence obtained did 
not show continuity of symptomatology for any of the claimed 
conditions, the RO provided the veteran orthopedic and 
rheumatology examinations in August 1997.  

Although the RO was under no obligation to provide the 
veteran VA examinations according to the terms of the Board's 
Remand, once it chose to do so, it had an obligation to 
ensure that the examination reports provided the information 
indicated in the Board's Remand.  The 1997 examination 
reports are insufficient, in that neither VA examiner 
provided the specific medical opinions requested by the 
Board.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Return the claims files to the same 
examiner who conducted the orthopedic 
examination in August 1997 at the VA 
Medical Center in Miami in order to 
obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
files.  The examiner is asked to indicate 
in the report that he or she has reviewed 
the claims files, with special attention 
to service medical records.

Based on a review of all medical 
documentation and history on file, the 
examiner should render opinions as to the 
etiology and date of onset of any 
currently manifested arthritis affecting 
the veteran's joints, to include the 
cervical spine, lumbosacral spine, hips, 
shoulders, feet, and hands, including 
opinions as to (a) whether it is at least 
as likely as not that any current 
disorder is causally related to the 
veteran's service-connected arthritis of 
both knees, and (b) whether it is at 
least as likely as not that any current 
disorder is causally related to 
symptomatology documented in the 
veteran's service medical records, 
particularly the defects noted in the 
veteran's retirement physical examination 
dated in March 1981.  The factors upon 
which the opinions are based must be 
indicated.

2.  Return the claims files to the same 
examiner who conducted the rheumatology 
examination in August 1997 at the VA 
Medical Center in Miami in order to 
obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
files.  The examiner is asked to indicate 
in the report that he or she has reviewed 
the claims files, with special attention 
to service medical records.

Based on a review of all medical 
documentation and history on file, the 
examiner should render opinions as to the 
etiology and date of onset of any 
currently manifested arthritis affecting 
the veteran's joints, to include the 
cervical spine, lumbosacral spine, hips, 
shoulders, feet, and hands.  The examiner 
should specifically comment as to whether 
the veteran currently has rheumatoid 
arthritis as an active disease process.  
If so, the examiner should comment as to 
the specific body part(s) involved and 
the severity of impairment.  Any systemic 
disease process should be detailed as 
specifically as possible, including the 
body part(s) involved.  Disability caused 
by rheumatoid arthritis must be 
distinguished from any disability 
attributable to other diseases, 
specifically osteoarthritis.  The factors 
upon which the opinions are based must be 
indicated.

3.  Review the claims files and make sure 
that the foregoing development actions 
have been completed in full.  Ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals






